Case 5:19-mj-00400-STE Document1 Filed 08/05/49. Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
VS. ) No. 19-MJ-400STE
)
)
JOSEPH BELL, }
)
Defendant. ) Violation: 18 U.S.C., §§ 7, 13
) 47 O.S.A.. § 11-902D
) 47 O.S.A.. § 11-901
)
INFORMATION

The United States Attorney charges:

Count 1 \

On or about August 2, 2019, in the Western District of Oklahoma at Ft. Sill Military

Reservation, at or near Spaulding Avenue and Snow Road,

the defendant, did drive and operate a black 2018 Kia Sportage motor vehicle bearing
Colorado tag #BTJ975 while having a breath alcohol concentration of fifteen-hundredths
(0.15) or more.

All in violation of Title 47, Section 11-902(A)(2) and (D) of the Oklahoma

Statutes, and Title 18, United States Code, Sections 7(3) and 13.

Count 2 N 6 g

On or about August 2, 2019, in the Western District of Oklahoma at Ft. Sill Military

Reservation, at or near Spaulding Avenue and Snow Road,

the defendant, did drive a motor vehicle in a careless or wanton manner without regard
for the safety of persons or property to wit: driving through the Buffalo Acres housing

area at 48 miles per hour in a 15 mile per hour zone.
Case 5:19-mj-00400-STE Document 1 Filed 08/05/49 Page 2 of 2

All in violation of Title 47, Section 11-901(A) of the Oklahoma Statutes, and

Title 18, United States Code, Sections 7(3) and 13.

Dated this 5" day of August 2019.

TIMOTHY J. DOWNING
United States Attorney

  
 

REBECCA S. ASHBY
Special Assistant U.S. Attorney
Office of the Staff Judge Advocate
Fort Sill, OK 73503

(580) 558-1096

 
